Citation Nr: 1113516	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty for training from January to May 1981 and on active duty from February to December 2004, with over twenty years additional Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Indianapolis, Indiana, which denied service connection for residuals of a cervical discectomy.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran injured his cervical spine and underwent a cervical spine discectomy and spinal fusion at C4/C5 in 1993 while in a nonduty status.  He now contends that his later service aggravated that condition due to the necessary use of heavy flight helmets and other equipment as well as due to some hard landings in Blackhawk helicopters.

Specifically, the Veteran's private and service treatment records show that he had a cervical spine surgery in 1993.  A 1993 assessment showed recovery with no residuals following the surgery.  The Veteran's periodic examinations for the National Guard show that his spine was found clinically normal in November 1996, November 1997, November 1998 and November 1999.  

The Veteran was subsequently called to active duty in support of Operation Enduring Freedom.  His military occupational specialty was as a helicopter mechanic and he had numerous flight status medical screenings in the record.  At entry to, and at the end of the deployment, he completed a health screening in which he endorsed back pain.  There is no record of a physical examination at entry or separation.  

The next complete physical occurred in June 2005, when the Veteran had reduced range of motion of his cervical spine secondary to the fusion.  Thus, the evidence shows that the Veteran's spinal fusion had no sequelae until after a period of active service.  Significantly, the Veteran has not been evaluated to determine whether that decreased range of motion was beyond the natural progression of his disorder.  The Veteran was scheduled for such an examination during the course of the claim, but it appears that that evaluation was cancelled by VA.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Based on the evidentiary posture of this appeal, as discussed herein, the Board finds that medical evidence is necessary to resolve whether the Veteran's preexisting cervical spine fusion was aggravated beyond its natural progression during his active service (including by his in-service responsibilities which involved the use of flight helmets and hard landings in helicopters).  In particular, the Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disorder.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  All pertinent neck pathology found on examination should be annotated in the evaluation report.  

The examiner is hereby once again informed that the Veteran underwent a cervical spine discectomy and spinal fusion at C4/C5 in 1993 while in a nonduty status.  The examiner is asked to express an opinion as to whether the Veteran's preexisting cervical spine disability undergo a permanent increase in severity during his active service (to include the use of flight helmets and hard landings in helicopters), and if so, whether that permanent increase in severity during service was due to the natural progress of the condition?  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

